Citation Nr: 0525657	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-30 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to service connection for asbestosis.

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to July 
1954.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.


REMAND

The veteran contends that service connection is warranted for 
lung cancer and asbestosis because they resulted from his 
exposure to asbestos while serving below decks as a 
machinist's mate.  Although the record reflects that the RO 
has requested the veteran to provide a copy of his DD 214, no  
DD 214 is of record and it does not appear from the record 
that the RO has undertaken appropriate development to obtain 
all pertinent service personnel records.

The Board also notes that the evidence of record when the RO 
last considered the veteran's claims included a September 
2002 VA examination report showing that the veteran had a 
history of asbestos exposure and a history of undergoing 
surgery for an unknown type of cancer of the lung.  No 
medical records pertaining to treatment or evaluation of the 
veteran for asbestosis or lung cancer were of record at the 
time of the September 2002 or examination.  After that 
examination and the RO's most recent consideration of the 
veteran's claims, the report of a March 2000 CT scan was 
associated with the claims folder.  It notes that the veteran 
was status post left pneumonectomy for non-small cell lung 
cancer and that the current study disclosed pleural plaques, 
at least one of which contained calcification indicating 
asbestos exposure as the possible etiology.  Neither the VA 
examination report nor any other medical evidence of record 
addresses whether the veteran's claimed disabilities are 
etiologically related to service.  Therefore, the Board has 
concluded that the medical evidence currently of record is 
not sufficient to decide the claims and that further 
development is required to comply with VA's duty to assist 
the veteran in the development of the facts pertinent to 
these claims.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
the disabilities at issue or the 
identifying information and any necessary 
authorization to enable the RO or the AMC 
to obtain such records on his behalf.  He 
should also be requested to provide, if he 
is able, medical nexus evidence, such as a 
statement from a physician, supporting his 
contention that his claimed disabilities 
are related to his exposure to asbestos 
during service. 

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  The RO or the AMC should also contact 
the service department for the purpose of 
obtaining a copy of the veteran's DD 214 
and a chronological record of his naval 
service.  As many requests as are 
necessary to obtain these records should 
be made unless it is determined that 
further efforts to obtain the records 
would be futile.

4.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
etiology of his lung cancer and the 
etiology of asbestosis, if present.  Any 
indicated studies should be performed, 
and the claims folder must be made 
available to and reviewed by the 
examiner.

A diagnosis of asbestosis should be 
confirmed or ruled out.  If the veteran 
does not meet the criteria for this 
diagnosis, the examiner should explain 
why.  Based upon the examination results, 
the claims folder review, and sound 
medical principles, the examiner should 
provide an opinion with respect to the 
veteran's lung cancer and asbestosis, if 
present, as to whether there is a 50 
percent or better probability that the 
disorder(s) is (are) etiologically 
related to the veteran's exposure to 
asbestos in service.  The rationale for 
each opinion expressed must also be 
provided.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be afforded an 
appropriate opportunity to respond before 
the claims folder is returned to the 
Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

